EXHIBIT 10.2
GUARANTY AND SECURITY AGREEMENT
          THIS GUARANTY AND SECURITY AGREEMENT, dated as of December 31, 2008
(as amended, supplemented and otherwise modified from time to time, this
“Guaranty”), is made by the undersigned (each, a “Guarantor”, and collectively,
the “Guarantors”, each of which are set forth on Exhibit A hereto) in favor of
the United States Department of the Treasury (the “Lender”).
RECITALS
          A. Pursuant to the Loan and Security Agreement, dated as of
December 31, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among the Lender and General Motors Corporation
(the “Borrower”), the Lender has agreed to make Advances to the Borrower upon
the terms and subject to the conditions set forth therein.
          B. Each of the Guarantors will derive a substantial direct and/or
indirect benefit from the Lender’s making of Advances to the Borrower pursuant
to the Loan Agreement. To induce the Lender to make such Advances and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor has agreed to provide the guaranty set forth herein
in favor of the Lender.
          C. It is a condition precedent to the obligation of the Lender to make
Advances to the Borrower under the Loan Agreement that each Guarantor shall have
executed and delivered this Guaranty to the Lender.
          NOW, THEREFORE, for good and valuable consideration, receipt of which
by the parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Defined Terms.
          (a) Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.
          “Expiration Date” shall have the meaning set forth in Section 2(c)
herein.
          “Guarantor Event of Default” shall mean an Event of Default with
respect to a Guarantor.
          “Obligations” shall mean (a) all of the Borrower’s obligations to
repay the Advances on the Maturity Date, to pay interest on an Interest Payment
Date and all other obligations and liabilities of the Borrower to the Lender or
to any other Person arising under, or in connection with, the Loan Documents,
whether now existing or hereafter arising; (b) any and all sums paid by the
Lender pursuant to the Loan Documents in order to preserve any Facility
Collateral or the interest of the Lender therein; (c) in the event of any
proceeding for the collection or enforcement of any of the Borrower’s
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Facility Collateral, or of any exercise by the
Lender of its rights under the Loan Documents, including without limitation,
reasonable attorneys’ fees and disbursements and court costs; and (d) all of the
Borrower’s indemnity obligations to the Lender pursuant to the Loan Documents.

 



--------------------------------------------------------------------------------



 



          (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.
          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
     2. Guaranty.
          (a) Each Guarantor hereby unconditionally and irrevocably guarantees
to the Lender and each of its permitted indorsees, transferees and assigns the
prompt and complete payment and performance by Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.
          (b) Each Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Lender in enforcing any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantors under this
Guaranty. This Guaranty shall remain in full force and effect until the
Obligations are paid in full, notwithstanding that from time to time prior
thereto there may not be any outstanding Obligations.
          (c) No payment or payments made by Borrower, a Guarantor, any other
guarantor or any other Person or received or collected by the Lender from
Borrower, a Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantors hereunder. Each Guarantor shall remain liable for the Obligations
until (i) the Obligations are satisfied and paid in full and (ii) the date on
which any payment made to the Lender in respect of the Obligations shall no
longer be subject to avoidance under the Bankruptcy Code (such date, the
“Expiration Date”), notwithstanding any payment or payments referred to in the
foregoing sentence other than payments made by Guarantors in respect of the
Obligations or payments received or collected from Guarantors in respect of the
Obligations.
          (d) Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment on account of its liability hereunder, it will
notify the Lender in writing that such payment is made under this Guaranty for
such purpose.
     3. Security Interest; Right of Set-off.
          (a) Guaranty Collateral. As security for the prompt and complete
payment when due of the Obligations and the performance by each Guarantor of all
the covenants and obligations to be performed by it pursuant to this Guaranty
and the other Loan Documents, each Guarantor hereby mortgages, pledges and
grants to the Lender a Lien on and security interest in all of its rights, title
and interest in and to all personal property and real property wherever located
and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible, including
without limitation, the following, whether now or hereafter existing and
wherever located:
     (i) all Intellectual Property as well as royalties therefrom;
     (ii) each Individual Property;

2



--------------------------------------------------------------------------------



 



     (iii) all cash and Cash Equivalents, and all other property from time to
time deposited in any account or deposit account and the monies and property in
the possession or under the control of Lender or any affiliate, representative,
agent or correspondent of Lender related to the foregoing;
     (iv) all other tangible and intangible personal property of such Guarantor
(whether or not subject to the Uniform Commercial Code), including, without
limitation, all bank and other accounts and all cash and all investments
therein, all rights to receive cash and investments, including without
limitation, state, Federal or local tax refunds, intercompany debt, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of such Guarantor
described in the preceding clauses (i) through (iii) of this Section 3(a)
(including, without limitation, any proceeds of insurance thereon and all causes
of action, claims and warranties now or hereafter held by such Guarantor in
respect of any of the items listed above), and all books, correspondence, files
and other Records in the possession or under the control of such Guarantor or
any other Person from time to time acting for such Guarantor that at any time
evidence or contain information relating to any of the property described in the
preceding clauses (i) through (iii) of this Section 3(a) or are otherwise
necessary or helpful in the collection or realization thereof;
     (v) all rights, title and interest of such Guarantor (but not any of the
obligations, liabilities or indemnifications of such Guarantor) in, to and under
the Loan Documents;
     (vi) all “accounts,” “chattel paper,” “commercial tort claims,” “deposit
accounts,” “documents,” “equipment,” “general intangibles” (including without
limitation, uncertificated Equity Interests), “goods,” “instruments,”
“inventory,” “investment property,” “letter of credit rights,” and “securities’
accounts,” as each of those terms is defined in the Uniform Commercial Code; and
     (vii) all products and proceeds relating to or constituting any or all of
the foregoing (clauses (i) through (vi) collectively, the “Guaranty
Collateral”);
in each case howsoever such Guarantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise), provided that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, the term “Guaranty Collateral” and each other term used in the
definition thereof shall not include, and no Guarantor is pledging or granting a
security interest in, any Property to the extent that such Property constitutes
Excluded Collateral; provided further, however, that if and when, and to the
extent that, any Property ceases to be Excluded Collateral, such Guarantor
hereby grants to Lender, and at all times from and after such date, the Lender
shall have a first priority or junior priority, as applicable, Lien in and on
such Property (subject to Permitted Liens), and such Guarantor shall cooperate
in all respects to ensure the prompt perfection of the Lender’s security
interest therein.
          The Liens granted to Lender hereinabove shall be first priority Liens
on all of the Guaranty Collateral (subject to Permitted Liens and to the extent
legally and contractually permissible); provided that, with respect to the
Guaranty Collateral which is subject to a Senior Lien, as set forth on
Schedule 6.28 of the Loan Agreement, the Lien shall be of junior priority (to
the extent legally and contractually permissible).

3



--------------------------------------------------------------------------------



 



          The Obligations of each Guarantor under the Loan Documents constitute
recourse obligations of such Guarantor, and therefore, their satisfaction is not
limited to payments from the Guaranty Collateral.
          With respect to each right to payment or performance included in the
Guaranty Collateral from time to time, the Lien granted therein includes a
continuing security interest in (i) any supporting obligation that supports such
payment or performance and (ii) any Lien that (A) secures such right to payment
or performance or (B) secures any such supporting obligation.
          (b) Right of Set-off. Each Guarantor hereby irrevocably authorizes the
Lender at any time and from time to time without notice to any Guarantor, any
such notice being expressly waived by Guarantors, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Lender to or for the credit or the account of Guarantors, or
any part thereof in such amounts as Lender may elect, against and on account of
the obligations and liabilities of Guarantors to Lender hereunder and claims of
every nature and description of Lender against Guarantors, in any currency,
whether arising hereunder, under the Loan Agreement, or under any other Loan
Document, as Lender may elect, whether or not Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. Lender may set-off cash, the proceeds of the liquidation of any
Guaranty Collateral and all other sums or obligations owed by Lender to Borrower
or Guarantors against all of each Guarantor’s obligations to Lender, whether
under this Guaranty or under any other agreement with any Guarantor, or
otherwise, whether or not such obligations are then due, without prejudice to
the Lender’s right to recover any deficiency. The rights of Lender under this
Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which Lender may have. Upon the occurrence
of any Guarantor Event of Default with respect to any Guarantor, the Lender
shall have the right to cause liquidation, termination or acceleration to the
extent of any assets pledged by such Guarantors to secure their Obligations
hereunder or under any other agreement to which this Section 3 applies.
          (c) UCC Matters, Further Assurances. Each Guarantor, shall, at all
times on and after the date hereof, and at its expense, cause Uniform Commercial
Code financing statements and continuation statements to be filed in all
applicable jurisdictions as required to continue the perfection of the security
interests created by this Guaranty. Each Guarantor shall, from time to time, at
its expense and in such manner and form as the Lender may reasonably require,
execute, deliver, file and record any other statement, continuation statement,
specific assignment or other instrument or document and take any other action
that may be necessary, or that the Lender, may reasonably request, to create,
evidence, preserve, perfect or validate the security interests created hereunder
or to enable the Lender to exercise and enforce its rights hereunder with
respect to any of the Guaranty Collateral. Each Guarantor agrees that, if the
grant of a security interest in any Property to Lender requires a consent to
such grant from any other Person (other than such Guarantor or any of its
Affiliates), such Guarantor shall use its best efforts to procure such consent,
taking into consideration the likelihood that such consent will be given.
Further, each Guarantor agrees that if any Excluded Collateral should, at any
time following the Effective Date, become Guaranty Collateral on which the
Lender is permitted to take a Lien, such Guarantor shall so notify the Lender
and cooperate with and shall take all steps as may be reasonably required by the
Lender to enable and continue the perfection of the Lender’s security interests
therein. Without limiting the generality of the foregoing, such Guarantor shall,
upon the request of the Lender, execute and file such Uniform Commercial Code
financing or continuation statements, or amendments thereto or assignments
thereof, Mortgages and such other instruments or notices, as may be necessary or
appropriate or as the Lender may request with respect to the Guaranty
Collateral. Each Guarantor hereby authorizes the Lender to file one or more
Uniform Commercial Code financing or continuation statements, and amendments
thereto and assignments thereof, relative to all or any of the Guaranty
Collateral now

4



--------------------------------------------------------------------------------



 



existing or hereafter arising without the signature of such Guarantor where
permitted by law. A carbon, photographic or other reproduction of this Guaranty
or any financing statement covering the Guaranty Collateral or any part thereof
shall be sufficient as a financing statement.
          (d) Changes in Locations, Names, etc. If any Guarantor shall
(i) change the location of its chief executive office/chief place of business
from that specified in Section 6.10 of the Loan Agreement, (ii) change its name,
identity or corporate structure (or the equivalent) or change the location where
it maintains records with respect to the Guaranty Collateral, or (iii)
reincorporate or reorganize under the laws of another jurisdiction, it shall
give the Lender written notice thereof not later than ten (10) days after such
event occurs, and shall deliver to the Lender all Uniform Commercial Code
financing statements and amendments as the Lender shall request and taken all
other actions deemed reasonably necessary by the Lender to continue its
perfected status in the Guaranty Collateral with the same or better priority.
          (e) Lender’s Appointment as Attorney-in-Fact. Each Guarantor hereby
irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Guarantor and in the name of such Guarantor or in its own name,
from time to time in the Lender’s discretion, for the purpose of carrying out
the terms of this Guaranty to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Guaranty, which such Guarantor is required to do
hereunder but has failed to do so within the time limits required, including
without limitation, to protect, preserve and realize upon the Guaranty
Collateral, to file such financing statements relating to the Guaranty
Collateral as the Lender at its option deems appropriate, and, without limiting
the generality of the foregoing, such Guarantor hereby gives the Lender the
power and right, on behalf of such Guarantor, without assent by, but with notice
to, such Guarantor, if a Guarantor Event of Default shall have occurred and be
continuing, to do the following:
     (i) in the name of such Guarantor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policies or
with respect to any of the Guaranty Collateral and to file any claim or to take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due with respect to any other Guaranty Collateral whenever payable;
     (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Guaranty Collateral; and
     (iii) (A) to direct any party liable for any payment under any Guaranty
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Guaranty Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the
Guaranty Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Guaranty Collateral or any part thereof and to enforce any other
right in respect of any Guaranty Collateral; (E) to defend any suit, action or
proceeding brought against such Guarantor with respect to any Guaranty
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection

5



--------------------------------------------------------------------------------



 



therewith, to give such discharges or releases as the Lender may deem
appropriate; and (G) in connection with its exercise of its remedies hereunder
pursuant to this Section 3, generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Guaranty Collateral
as fully and completely as though the Lender were the absolute owner thereof for
all purposes, and to do, at the Lender’s option and such Guarantor’s expense, at
any time, or from time to time, all acts and things which the Lender deems
necessary to protect, preserve or realize upon the Guaranty Collateral and the
Lender’s Liens thereon and to effect the intent of this Guaranty and the other
Loan Documents, all as fully and effectively as such Guarantor might do.
Each Guarantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.
          Each Guarantor also authorizes the Lender, at any time and from time
to time, to execute, in connection with any sale of Guaranty Collateral provided
for in this Section 3, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Guaranty Collateral.
          The powers conferred on the Lender are solely to protect the Lender’s
interests in the Guaranty Collateral and, except as required under Applicable
Law, shall not impose any duty upon the Lender to exercise any such powers. The
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither the Lender nor any of its
officers, directors, agents or employees shall be responsible to such Guarantor
for any act or failure to act hereunder, except for its own gross negligence or
willful misconduct.
          (f) Proceeds. If a Guarantor Event of Default shall occur and be
continuing, (a) all proceeds of Guaranty Collateral received by such Guarantor
consisting of cash, checks and Cash Equivalents shall be held by such Guarantor
in trust for the Lender, segregated from other funds of such Guarantor, and
shall forthwith upon receipt by such Guarantor be turned over to the Lender in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Lender, if required), and (b) any and all such proceeds received by such
Guarantor will be applied by the Lender against, the Obligations (whether
matured or unmatured), such application to be in such order as the Lender shall
elect. For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, royalty payments, license fees, all prepayments
and payoffs, all dividends and distributions, insurance claims, condemnation
awards, sale proceeds, rents and any other income and all other amounts received
with respect to the Guaranty Collateral and upon the liquidation of any Guaranty
Collateral, all such proceeds received by the Lender will be distributed by the
Lender in such order as the Lender shall elect. Any balance of such proceeds
remaining after the Obligations shall have been paid in full and this Guaranty
shall have been terminated shall be promptly paid over to such Guarantor or to
whomsoever may be lawfully entitled to receive the same.
          (g) Remedies. If a Guarantor Event of Default shall occur and be
continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Guaranty and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Uniform Commercial Code, at law and in equity. Without
limiting the generality of the foregoing, the Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon such
Guarantor or any other Person (all and each of which demands, defenses,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Guaranty Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Guaranty Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an

6



--------------------------------------------------------------------------------



 



entirety at public or private sale or sales, at any exchange, broker’s board or
office of the Lender or elsewhere upon such terms and conditions and at prices
that are consistent with the prevailing market for similar collateral as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Lender shall act
in good faith to obtain the best execution possible under prevailing market
conditions. The Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Guaranty Collateral so sold, free of any
right or equity of redemption in the related Guarantor, which right or equity is
hereby waived and released. Each Guarantor further agrees, at the Lender’s
request, to assemble the Guaranty Collateral and make it available to the Lender
at places which the Lender shall reasonably select, whether at the related
Guarantor’s premises or elsewhere. The Lender shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Guaranty Collateral or in
any way relating to the Guaranty Collateral or the rights of the Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Lender may elect, and only after such application and after the
payment by the Lender of any other amount required or permitted by any provision
of law, including, without limitation, Section 9-504(1)(c) of the Uniform
Commercial Code, need the Lender account for the surplus, if any, to the related
Guarantor. To the extent permitted by Applicable Law, each Guarantor waives all
claims, damages and demands it may acquire against the Lender arising out of the
exercise by the Lender of any of its rights hereunder. If any notice of a
proposed sale or other Disposition of Guaranty Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other Disposition. Each Guarantor shall remain
liable for any deficiency (plus accrued interest thereon) if the proceeds of any
sale or other disposition of the Guaranty Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements incurred by the Lender,
including reasonable fees and expenses of any attorneys employed by the Lender
to collect such deficiency. Because each Guarantor recognizes that the Lender
may not be able to purchase or sell all of the Guaranty Collateral on a
particular Business Day, or in a transaction with the same purchaser, or in the
same manner because the market for such Guaranty Collateral may not be liquid,
each Guarantor agrees that liquidation of the Guaranty Collateral does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, the Lender may elect, in its sole discretion, the time and manner
of liquidating any Guaranty Collateral and nothing contained herein shall
(i) obligate the Lender to liquidate any Guaranty Collateral on the occurrence
of a Guarantor Event of Default or to liquidate all Guaranty Collateral in the
same manner or on the same Business Day or (ii) constitute a waiver of any of
the Lender’s rights or remedies.
          (h) Continuing Liability of each Guarantor. The security interests
described above are granted as security only and shall not subject the Lender or
any of its assigns to, or transfer or in any way affect or modify, any
obligation, liability or indemnity of each Guarantor with respect to, any of the
Guaranty Collateral or any transaction relating thereto. None of the Lender or
its assigns shall be required or obligated in any manner to make any inquiry as
to the nature or sufficiency of any payment received by it or the sufficiency of
any performance by any party under any such obligation, or to make any payment
or present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amount thereunder to which any such Person may
be entitled at any time.
          (i) Limitation on Duties Regarding Preservation of Guaranty
Collateral. The Lender’s duty with respect to the custody, safekeeping and
physical preservation of the Guaranty Collateral in its possession, under
Section 9-207 of the Uniform Commercial Code or otherwise, shall be to deal with
it in the same manner as the Lender deals with similar property for its own
account. Neither the Lender nor any of its directors, officers or employees
shall be liable for failure to demand, collect or realize upon all or any part
of the Guaranty Collateral or for any delay in doing so or shall be under any

7



--------------------------------------------------------------------------------



 



obligation to sell or otherwise dispose of any Guaranty Collateral upon the
request of the related Guarantor or otherwise
          (j) Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Guaranty Collateral are irrevocable and
powers coupled with an interest.
          (k) Release of Security Interest Upon Satisfaction of all Obligations.
Upon termination of this Guaranty and repayment to the Lender of all Obligations
and the performance of all obligations under the Loan Documents, the Lender
shall release its security interest in any remaining Guaranty Collateral;
provided that if any payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
related Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or a trustee or similar officer for such Guarantor
or any substantial part of its Property, or otherwise, this Guaranty, all rights
hereunder and the Liens created hereby shall continue to be effective, or be
reinstated, until such payments have been made.
          (l) Partial Release of Guaranty Collateral. Provided that no Event of
Default shall then exist, the Lender shall, in connection with any Disposition
of Guaranty Collateral permitted under the Loan Agreement (other than
dispositions of Guaranty Collateral between and among Guarantors and Pledged
Entities), release from the Lien of the Loan Documents the portion of the
Guaranty Collateral Disposed of, upon the related Guarantor’s satisfaction of
the conditions set forth in the Loan Agreement. For the avoidance of doubt, the
Lien of the Lender on Guaranty Collateral shall not be released in connection
with the Disposition of Guaranty Collateral between and among Guarantors and
Pledged Entities.
     4. No Subrogation. Notwithstanding any payment or payments made by any
Guarantor hereunder or any set-off or application of funds of any Guarantors by
the Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of the Lender against Borrower or any other guarantor or any collateral security
or guarantee or right of offset held by such Lender for the payment of the
Obligations or the obligations of any Guarantor, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to Lender by Borrower on account of the Obligations are
indefeasibly paid and satisfied in full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid and satisfied in full, such amount shall be
held by such Guarantor in trust for Lender, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Lender in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.
     5. Amendments, Etc. with Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantors and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by Lender may
be rescinded and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by Lender,
and the Loan Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Lender for
the payment of the Obligations or the obligations of any Guarantor may be sold,
exchanged, waived, surrendered or released. Lender shall not have any obligation
to protect, secure, perfect or insure any lien

8



--------------------------------------------------------------------------------



 



at any time held by it as security for the Obligations or for this Guaranty or
any property subject thereto. When making any demand hereunder against any
Guarantor, the Lender may, but shall be under no obligation to, make a similar
demand on the Borrower or any other Guarantor, and any failure by the Lender to
make any such demand or to collect any payments from Borrower or any such other
Guarantor or any release of Borrower or such other Guarantor shall not relieve
any Guarantor of its obligations or liabilities hereunder, and shall not impair
or affect the rights and remedies, express or implied, or as a matter of law, of
the Lender against such Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
     6. Waiver of Rights. Except as otherwise expressly provided herein, each
Guarantor waives any and all notice of any kind including, without limitation,
notice of the creation, renewal, extension or accrual of any of the Obligations,
and notice of or proof of reliance by the Lender upon this Guaranty or
acceptance of this Guaranty. All of the Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty and all dealings between Borrower and
Guarantors, on the one hand, and the Lender, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or Guarantors
with respect to the Obligations. In addition, each Guarantor waives any
requirement that the Lender exhaust any right, power or remedy or proceed
against Borrower or any other Guarantor.
     7. Guaranty Absolute and Unconditional. Each Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by
Borrower of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that Lender first attempt to collect any of
the Obligations from the Borrower or any other Guarantor, without regard to
(a) the validity, regularity or enforceability of the Loan Agreement or any
other Loan Document, any of the Obligations or the obligations of each Guarantor
hereunder or any other collateral security therefor or guarantee thereof or
right of offset with respect thereto at any time or from time to time held by
Lender, (b) any defense, set-off, deduction, abatement, recoupment, reduction or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by Borrower against the Lender or any other
Guarantor, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Borrower from the
Obligations, or of any Guarantor from this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, Lender may, but shall be under no obligation to, pursue such rights,
powers, privileges and remedies as it may have against Borrower or any other
Person or against the Guaranty Collateral or any other collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Lender to pursue such other rights or remedies or to collect any
payments from Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Borrower or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any liability
hereunder, and shall not impair or affect the rights, powers, privileges and
remedies, whether express, implied or available as a matter of law or equity, of
the Lender against Guarantors. This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of Lender, and each of its successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of Guarantors under this
Guaranty shall have been satisfied by performance and payment in full and the
Loan Agreement and the other Loan Documents shall have been terminated,
notwithstanding that from time to time during the term of the Loan Agreement a
Borrower may be free from any Obligations.

9



--------------------------------------------------------------------------------



 



     8. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payments had not been made.
     9. Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Lender, in Dollars, promptly after demand therefor and in
accordance with the wiring instructions of the Lender.
     10. Notices. Except as otherwise expressly permitted by this Guaranty, all
notices, requests and other communications provided for herein (including,
without limitation, any modifications of, or waivers, requests or consents
under, this Guaranty) shall be given or made in writing (including, without
limitation, by telecopy or Electronic Transmission) delivered to the intended
recipient at the “Address for Notices” specified on the signatures pages hereof,
beneath each party’s name or in Section 11.02 of Appendix A of the Loan
Agreement; or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. Except as otherwise provided
in this Guaranty, all such communications shall be deemed to have been duly
given when transmitted by telecopier or Electronic Transmission or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.
     11. Severability. If any of the provisions of this Guaranty shall be held
invalid or unenforceable, this Guaranty shall be construed as if not containing
such provisions, and the rights and obligations of the parties hereto shall be
construed and enforced accordingly. If any of the provisions of this Guaranty
shall be held invalid or unenforceable (in whole or in part) as against any one
or more Guarantors, then this Guaranty shall continue to be enforceable against
all other Guarantors without regard to any such invalidity or unenforceability.
     12. Amendments in Writing; No Waiver; Cumulative Remedies.
          (a) None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by each Guarantor and the Lender; provided that any provision of this
Guaranty may be waived in a writing executed by the Lender.
          (b) The Lender shall not be deemed by any act (except by a written
instrument pursuant to Section 12(a)), delay, indulgence or omission to have
acquiesced in any Default, Event of Default, Guarantor Event of Default or in
any breach of any of the terms and conditions hereof, and, in the absence of a
written instrument pursuant to Section 12(a), the Lender shall not be deemed to
have waived any right, power, privilege or remedy hereunder. No failure to
exercise, nor any delay in exercising, on the part of Lender, any right, power,
remedy or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power, remedy or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by Lender of any right, power, privilege or
remedy hereunder on any one occasion shall not be construed as a bar to any
right, power, privilege or remedy which Lender would otherwise have on any
future occasion.
          (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

10



--------------------------------------------------------------------------------



 



     13. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     14. Successors and Assigns. This Guaranty shall be binding upon the
successors and permitted assigns of each Guarantor and shall inure to the
benefit of the Lender and each successor and assign thereof. No Guarantor may
assign any of its rights, interests or obligations hereunder to any Person
without the express written consent of the Lender in its sole discretion and any
attempt to assign or transfer this Guaranty without such consent shall be null
and void and of no effect whatsoever.
     15. GOVERNING LAW. INSOFAR AS THERE MAY BE NO APPLICABLE FEDERAL LAW, THIS
GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY RULE OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD RESULT IN THE APPLICATION OF
THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
NOTHING IN THIS GUARANTY SHALL REQUIRE ANY UNLAWFUL ACTION OR INACTION BY EITHER
PARTY.
     16. CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
          (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF ANY COURT OF THE STATE AND COUNTY OF NEW YORK,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
          (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
          (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 10 OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN
NOTIFIED; AND
          (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
          EACH GUARANTOR AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO

11



--------------------------------------------------------------------------------



 



THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
     17. Counterparts. This Guaranty may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Guaranty by signing
any such counterpart.
     18. Joint and Several Liability. Each Guarantor hereby acknowledges and
agrees that the Guarantors are jointly and severally liable to the Lender for
all representations, warranties, covenants, obligations and liabilities of each
Guarantor hereunder and under the Loan Documents. Each Guarantor hereby further
acknowledges and agrees that (a) any Guarantor Event of Default or any default,
or breach of a representation, warranty or covenant by any Guarantor hereunder
or under any Loan Document is hereby considered a default or breach by each
Guarantor, as applicable, and (b) the Lender shall have no obligation to proceed
against one Guarantor before proceeding against the other Guarantors. Each
Guarantor hereby waives any defense to its obligations under this Guaranty based
upon or arising out of the disability or other defense or cessation of liability
of one Guarantor versus the other. A Guarantor’s subrogation claim arising from
payments to the Lender shall constitute a capital investment in the other
Guarantor subordinated to any claims of the Lender and equal to a ratable share
of the equity interests in such Guarantor.
     19. Limitation of Individual Guarantor Liability. Notwithstanding any
provision herein contained to the contrary, each Guarantor’s liability for the
payment of its obligations under this Guaranty shall be limited to an amount not
to exceed as of any date of determination the amount which could be claimed by
Lender from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code (Title 11,
U.S.C.) or under any applicable state fraudulent transfer or similar statute or
common law after taking into account, among other things, such Guarantor’s right
of contribution and indemnification from each other Guarantor, if any. To the
end set forth above, but only to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the avoidance
provisions, if such Guarantor is not deemed to have received valuable
consideration, fair value, fair consideration or reasonably equivalent value for
the Obligations, or if the Obligations would render such Guarantor insolvent, or
leave such Guarantor with an unreasonably small capital to conduct its business,
or cause such Guarantor to have incurred debts (or to have intended to have
incurred debts) beyond its ability to pay such debts as they mature, in each
case as of the time any of the Obligations is deemed to have been incurred for
the purposes of the avoidance provisions, the maximum Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, after
giving effect thereto, would not cause the Obligations as so reduced, to be
subject to avoidance under the avoidance provisions.
     20. Final Agreement; Severability. Other than as referenced in the
preceding sentence, this Guaranty contains the entire and exclusive agreement of
the parties hereto with reference to the matters discussed herein. This Guaranty
supersedes all prior drafts and communications with respect thereto. The
headings of paragraphs herein are inserted only for convenience and shall in no
way define, describe or limit the scope or intent of any provision of this
Guaranty. If any term or provision of this Guaranty shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Guaranty.
[Signature page to follow]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be
duly executed and delivered as of the day and year first above written.

          ANNUNCIATA CORPORATION,
as a Guarantor    
 
       
By:

Name:
  /x/ Adil Mistry
 
Adil Mistry    
Title:
  Vice President    
 
        Address for Notices:
767 Fifth Avenue, 14th Floor
New York, NY 10153    
 
        Attention: Adil Mistry
Telephone: (212) 418-3507
Facsimile: (212) 418-3695    

Signature Page to Guaranty and Security Agreement

 



--------------------------------------------------------------------------------



 



ARGONAUT HOLDINGS, INC.,
GENERAL MOTORS ASIA, INC.,
GENERAL MOTORS ASIA PACIFIC HOLDINGS, LLC,
GENERAL MOTORS OVERSEAS CORPORATION,
GENERAL MOTORS OVERSEAS DISTRIBUTION CORPORATION,
GENERAL MOTORS PRODUCT SERVICES, INC.,
GENERAL MOTORS RESEARCH CORPORATION,
GM APO HOLDINGS, LLC,
GM EUROMETALS, INC.,
GM FINANCE CO. HOLDINGS LLC,
GM GEFS L.P.,
GM GLOBAL TECHNOLOGY OPERATIONS, INC.,
GM GLOBAL TOOLING COMPANY, INC.,
GM LAAM HOLDINGS, LLC,
GM PREFERRED FINANCE CO. HOLDINGS LLC,
GM TECHNOLOGIES, LLC,
GM-DI LEASING CORPORATION,
GMOC ADMINISTRATIVE SERVICES CORPORATION,
ONSTAR, LLC,
RIVERFRONT HOLDINGS, INC.,
SATURN CORPORATION, and
SATURN DISTRIBUTION CORPORATION,
             each, as a Guarantor

             
 
  By:

Name   /x/ Adil Mistry
 
Adil Mistry    
 
  Title:   Vice President    

     
 
  Address for Notices:
 
  767 Fifth Avenue, 14th Floor
 
  New York, NY 10153
 
   
 
  Attention: Adil Mistry
 
  Telephone: (212) 418-3507
 
  Facsimile: (212) 418-3695

Signature Page to Guaranty and Security Agreement

 



--------------------------------------------------------------------------------



 



                  GENERAL MOTORS INTERNATIONAL
      HOLDINGS, INC.,
as a Guarantor    
 
           
 
  By:

Name   /x/ Adil Mistry
 
Adil Mistry    
 
  Title:   Vice President    

     
 
  Address for Notices:
 
  767 Fifth Avenue, 14th Floor
 
  New York, NY 10153
 
   
 
  Attention: Adil Mistry
 
  Telephone: (212) 418-3507
 
  Facsimile: (212) 418-3695

Signature Page to Guaranty and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF GUARANTORS

              Form of   Jurisdiction of Name   Organization   Organization
Annunciata Corporation
  Corporation   Delaware
 
       
Argonaut Holdings, Inc.
  Corporation   Delaware
 
       
General Motors Asia Pacific Holdings, LLC
  Limited Liability Company   Delaware
 
       
General Motors Asia, Inc.
  Corporation   Delaware
 
       
General Motors International Holdings, Inc.
  Corporation   Delaware
 
       
General Motors Overseas Corporation
  Corporation   Delaware
 
       
General Motors Overseas Distribution Corporation
  Corporation   Delaware
 
       
General Motors Product Services, Inc.
  Corporation   Delaware
 
       
General Motors Research Corporation
  Corporation   Delaware
 
       
GM APO Holdings, LLC
  Limited Liability Company   Delaware
 
       
GM Eurometals, Inc.
  Corporation   Delaware
 
       
GM Finance Co. Holdings LLC
  Limited Liability Company   Delaware
 
       
GM GEFS L.P.
  Limited Partnership   Nevada
 
       
GM Global Technology Operations, Inc.
  Corporation   Delaware
 
       
GM Global Tooling Company, Inc.
  Corporation   Delaware
 
       
GM LAAM Holdings, LLC
  Limited Liability Company   Delaware
 
       
GM Preferred Finance Co. Holdings LLC
  Limited LiabilityCompany   Delaware
 
       
GM Technologies, LLC
  Limited Liability Company   Delaware
 
       
GM-DI Leasing Corporation
  Corporation   Delaware
 
       
GMOC Administrative Services Corporation
  Corporation   Delaware
 
       
OnStar, LLC
  Limited Liability Company   Delaware
 
       
Riverfront Holdings, Inc.
  Corporation   Delaware
 
       
Saturn Corporation
  Corporation   Delaware
 
       
Saturn Distribution Corporation
  Corporation   Delaware

 